Case 20H AK «(Dou

meanttG OF iO D8M2Z20PRayé dict 2
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

By ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Ricardo Garcia D

Dear Judge Kaplan,

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

July 30, 2020

 

MEMO ENDORSED

 

z, 20 CR 140 (LAK)

The Government writes on behalf off the defendant to request respectfully a further

extension of approximately three weeks of the pre-trial motion schedule.

consents to this request with the expectation,

The Government
hich is shared by the defendant, that the request)

will not impact the ability of the parties to proc¢ed to trial before the Court as previously scheduled
on October 19, 2020. In particular, the defendant proposes an extension of any pre-trial motions

from August 3, 2020 to August 24, 2020, the
to September 7, 2020, any reply from Au
corresponding adjournment of the conferencg
motions from September 10, 2020 to a date an
September 28, 2020. The Government under
consult with counsel concerning the discovery
pre-trial motions or any pre-trial dispositions,
coronavirus pandemic have complicated an
Government also notes for the Court that disc
describing the analysis of the controlled subst
not yet available, though they are expected to

sponse of the Government from August 17, 2020
st 24, 2020 to September 14, 2020, with a
or, if necessary, oral argument on any pre-trial)
1 time of convenience for the Court in the week of
stands that the defendant continues to review and
provided to date as well as the possibility of any
discussions that the ongoing circumstances of the
id prolonged. As discussed with counsel, the
bvery is not complete insofar as laboratory reports
ances underlying the charges of the indictment are
be completed and in turn disclosed in or about the)

 
 

Case 1:20-cr-00140-LAK Document 10 Filed 08/03/20 Page 2 of 2

Memorandum Endorsement United States v. Ricardo Diaz, 20-cr-0140 (LAK)
The request is granted to the following extent.

1. Pretrial motions by deferdant shall be filed on or before August 24, 2020, the

government’s response on or before September 7, 2020, and any reply on or before September 14,
2020.

De The oral argument or cpnference previously scheduled for September 10,
2020 is postponed until noon on September 22]2020. Counsel for defendant shall advise the Court
in writing by August 7, 2020 whether defendant contends that he has a right, or in any case wishes,
to be present for the argument or conference. |In the event that it is claimed that defendant has a
right to be present and declines to waive anyj such right, the schedule may have to be adjusted
depending upon the ability to obtain defendant’s presence on this schedule.

 

|
3. Time is excluded for Speedy Trial Act purposes to and including September
22, 2020. The Court finds that the interests ofj justice served thereby outweigh the interests of the

public and the defendant in a speedy trial for the reasons set forth in the government’s letter of July
30, 2020.

SO ORDERED. |

LL.

Lewld &. Repl
United States District Judge

Dated: August 2, 2020

 
